Title: To Thomas Jefferson from William Wharton, 25 April 1821
From: Wharton, William
To: Jefferson, Thomas


            Sir,
            Nashville Tenn
              April 25th 21
          Relying on your generosity, I take the liberty of addressing you, not having the honor of a personal acquaintance with you. I am convinced that no man is these United States beholds with more heartfelt satisfaction, the advancement of the cause of literature in this your native country, than yourself; I am, therefore, encouraged to write you on a subject of infinite importance to myself, as well as to youth in general.I have seen, through the medium of the public-prints, that the legislature of Virginia have made considerable appropriations to the University established at Charlottesville: in consequence of which the institution will be opened on the first day of January next. The object of the present communication is to solicit from you any information which you can give, relative to the prices of tuition and boarding, and the previous qualifications necessary to an entrance into each of the classes. Any information which you can communicate (not being called for in this letter) will be thankfully received. You will, I hope, pardon my being thus particular in my enquiries concerning the University as economy in my financial calculations is absolutely necessary. I have now only to request you will direct your answer to Davis’ store, Bedford Virginia, the place of my residence: and to pray your to accept the assurance of my profound respect and unfeigned veneration.
            W. Wharton